Citation Nr: 1731454	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent from August 19, 2008 to April 18, 2010, and in excess of 60 percent from April 19, 2010 to present, for residuals of prostate cancer.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) from January 20, 2009 to June 9, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The February 2009 rating decision increased the rating for residuals of prostate cancer from a non-compensable rating to 40 percent, effective August 19, 2008 (date of claim). In a March 2011 rating decision, the RO increased the rating for residuals of prostate cancer from 40 percent to 60 percent, effective April 19, 2010 (date of medical evidence). When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). 

Effective June 10, 2009, the Veteran is in receipt of a 100 percent schedular evaluation for individual unemployability, and separate grants of special monthly compensation on various bases. 

The case was remanded in December 2013 for evidentiary development and for a new medical examination. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. From August 19, 2008 to April 18, 2010, the Veteran's residuals of prostate cancer manifested with urinary leakage which required wearing absorbent materials that must be changed two to four times a day, and with daytime voiding intervals of two to three hours and nighttime voiding of five or more times per night. 

2.  Since April 19, 2010, the Veteran's residuals of prostate cancer has manifested with urinary leakage which requires wearing absorbent materials that must be changed more than four times a day, and with daytime voiding intervals of one to two hours and nighttime voiding of five or more times per night.

3. From January 20, 2009 to June 10, 2009, the Veteran's service-connected disabilities did not meet the schedular requirements for TDIU; nor did they preclude the Veteran from securing and maintaining substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer from August 19, 2008 to April 18, 2010, have not been met. 38 U.S.C.A. 
§ 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115(a), 4.115(b), Diagnostic Codes 7528, 7527 (2016).  

2. The criteria for a disability rating in excess of 60 percent for residuals of prostate cancer since April 19, 2010, have not been met. 38 U.S.C.A. § 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115(a), 4.115(b), Diagnostic Codes 7528, 7527 (2016).  

3. The criteria for the assignment of a TDIU rating for the period January 20, 2009 to June 9, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's residuals of prostate cancer, status postoperative prostatectomy, are rated under Diagnostic Code (DC) 7528. See 38 C.F.R. § 4.115b (2016). Under DC 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating. However, a note to the code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b , DC 7528, Note.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding. A 20 percent rating is assigned for the disability that requires the wearing of absorbent materials which must be changed less than two times per day. A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115a.

Urinary frequency is rated 20 percent disabling when there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night. A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night. 38 C.F.R. § 4.115a.

Medical records show the Veteran underwent a pelvic lymphadenectomy with radical prostatectomy in December 2005. The Veteran contends that his prostate cancer residuals manifested with frequent voiding, incontinence and pain.

From August 19, 2008 to April 18, 2009

May 2008 treatment records indicate the Veteran denied urine incontinence but complained of groin and rectal pain. In August 2008, the Veteran indicated occasional incontinence. 

At the November 2008 VA medical examination, the Veteran reported urinary leakage which required wearing absorbent materials that must be changed two to four times a day, with daytime voiding frequency of every two to three hours and nighttime voiding frequency of five or more times per night. The Veteran did not demonstrate symptoms of obstructed voiding. The Veteran reported his incontinence caused an increase in absenteeism from work. The examiner noted urinary incontinence and a moderate need for frequent voiding as symptoms that impacted the Veteran's ability to work.

October 2009 treatment records indicate the Veteran reported wearing three to four pads daily, chronic post-surgical groin pain, and that he can no longer work because of his urinary leakage symptoms. The nurse practitioner increased the Veteran's urinary medication, advised the Veteran to continue to use the pads, and referred the Veteran to a pain clinic consultation. He also advised the Veteran to return to the urology clinic in six months for a follow up. 

April 2010 treatment records indicate the Veteran returned to the urology clinic and reported that he continued to have urinary leakage, and that he wore four to five pads daily. The Veteran maintained a detailed urinary frequency diary, and reported  he averaged voiding frequency of seven times during the day and five to seven times per night. The nurse practitioner changed the Veteran's urinary medication, and advised the Veteran to return in six months. 

Based on the April 19, 2010 urology consult, the RO increased the Veteran's rating from 40 percent to 60 percent.

The preponderance of the evidence is against the claim for a rating in excess of 40 percent during this appellate period. Prior to the April 2010 urology consult, the Veteran's prostate cancer residuals demonstrated with urinary frequency which required the wearing of absorbent materials that must be changed two to four times a day. In addition, he reported daytime voiding frequency of two to three hours and nighttime frequency of five or more times per night. The Veteran did not demonstrate the need to wear absorbent materials that must be changed more than four times a day during this appellate period. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for this appellate period must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Since April 19, 2010

October 2010 treatment records indicate the Veteran returned to the urology clinic and reported similar symptoms as he did in April 2010. He wore four to five pads daily, and averaged voiding frequency of seven times during the day and five to seven times at night. The nurse practitioner changed the Veteran's urinary medication and referred the Veteran to follow up with the pain clinic.

At the December 2011 Board hearing, the Veteran reported continual leakage which required the use of absorbent materials that must be changed more than four times a day. He also reported he retired from his construction business because his symptoms of incontinence and frequent need to void made it difficult to work at construction sites that did not maintain nearby bathrooms. 

At the May 2012 VA medical examination, the Veteran again reported urinary leakage which required wearing absorbent materials that must be changed two to four times a day, with daytime voiding frequency of one to two hours and nighttime voiding frequency of three to four times per night. The Veteran did not demonstrate symptoms of obstructed voiding. The examiner noted the Veteran reported increased pain with prolonged sitting as a functional impact to his ability to work.

At the June 2014 VA medical examination, the Veteran reported urinary leakage which required absorbent materials that must be changed more than four times a day, with a daily voiding interval of one to two hours and nighttime frequency of five or more times per night. The Veteran did not demonstrate symptoms of obstructed voiding. The examiner opined that given the Veteran's urinary frequency, the Veteran would need to work where bathroom facilities were "readily available." The examiner stated that "[o]therwise there is nothing to interfere with any employment, either physical or sedentary."  

The preponderance of the evidence is against the claim for a rating in excess of 60 percent during this appellate period. The Veteran's current rating is the maximum rating allowed when considering voiding dysfunction. In order to obtain an 80 percent rating, the Veteran must demonstrate renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. See 38 C.F.R. § 4.115a. Medical evidence does not show persistent edema, creatinine levels at 4 to 8 mg percent, nor other symptoms of generalized poor health. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for this appellate period must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

TDIU from January 20, 2009 to June 9, 2009

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

The Veteran submitted his claim for individual unemployability on January 20, 2009. The RO properly evaluated the Veteran's service-connected ratings as part of the unemployability determination. In the May 2009 rating decision, the RO denied TDIU because the Veteran's service-connected disabilities did not meet the schedular requirements and the medical evidence did not indicate the Veteran was unable to secure and maintain substantially gainful employment because of his service-connected disabilities. The Veteran filed a timely notice of disagreement (NOD) in March 2010. In an August 2016 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective June 10, 2009, and granted TDIU with the same effective date. In its decision, the RO indicated the Veteran not only met the schedular requirements for TDIU as of this date, but demonstrated via medical evidence that he was not able to secure and maintain substantially gainful employment because of the severity of his PTSD. 

The period on appeal is from January 20, 2009 to June 9, 2009. The Veteran contended at the time that he was unable to secure or maintain construction work because of his prostate cancer residuals and PTSD. The Veteran provided  statements noting the Veteran's angry outbursts, and the Veteran testified that he could no longer work in construction because of his urinary incontinence and the frequency of his voiding needs. During this time, the Veteran was service-connected for PTSD at 30 percent, residuals of prostate cancer at 40 percent, with non-compensable ratings for erectile dysfunction and a surgical scar. The combined rating during this appellate period was 60 percent. In addition, the November 2008 examiner noted the Veteran's prostate cancer residuals manifested with urinary incontinence and a moderate need for frequent voiding that impacted the Veteran's ability to work. The April 2009 examiner noted the Veteran's PTSD symptoms caused occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. 

The preponderance of the evidence is against the claim for a total disability rating for this appellate period. The Veteran did not meet the schedular requirements, nor demonstrated probative medical evidence that he was unable to secure and maintain substantially gainful employment based on his service-connected disabilities. 

	(CONTINUED ON NEXT PAGE)







ORDER

A rating in excess of 40 percent for residuals of prostate cancer from August 19, 2008 to April 18, 2010, is denied.

A rating in excess of 60 percent for residuals of prostate cancer since April 19, 2010, is denied.

TDIU from January 20, 2009 to June 9, 2009, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


